IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                                 No. 06-30707
                               Summary Calendar                         August 22, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

TERRENCE MILLSAPS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:95-CR-377-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Terrence Millsaps, federal prisoner # 83445-012, appeals from the district
court’s denial of his motion for reduction of sentence pursuant to 18 U.S.C.
§ 3582(c)(2). We review the district court’s denial for an abuse of discretion. See
United States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997); United States v. Shaw,
30 F.3d 26, 28-29 (5th Cir. 1994).
      Millsaps’s motion relies upon a sentencing guideline amendment that was
enacted more than two years before his sentence was imposed. Millsaps’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30707

contention that he did not receive notice of his sentencing enhancement
pursuant to 21 U.S.C. § 851 is not cognizable under § 3582(c)(2). Accordingly,
the district court did not abuse its discretion in denying Millsaps’s motion. See
Shaw, 30 F.3d at 28.
      Millsaps’s appeal is dismissed as frivolous. See 5TH CIR. R. 42.2; Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). We caution Millsaps that further
frivolous filings may result in the imposition of sanctions, including dismissal,
monetary penalties, and restrictions on his ability to file appeals in this court
and actions in any court subject to this court's jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2